Title: To Thomas Jefferson from James Dinsmore, 24 June 1808
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello June 24th 1808
                  
                  I have packed up to go with the waggon, this day for P F, 4 tables 2 matrasses 2 oznaburg beds 2 bolsters & pillows 2 pair of Sheets—2 Stoves 57 metal Sash wts and 12 pieces of Sheet iron and a Small piece of Sheet lead for the gutters—we Concluded it best to Send the tables & beds by the waggon—as the Sashes will not be ready before harvest. I have sent all the Sheet iron that was left from John Perreys roof which will be Sufficient for 4 gutters 17 ft long each which I hope will do as I Could not venture to Send any of the wide Sheets that were for the gutters of the Ballustrade—
                  Sir, I Could dispose of five hundred Dollars to very good advantage if I had it by the 8th of augst I would therefore take it as a particular favour if you Can Conveniently Spare that much that you would let me know by return of post—you will please to note however that there is no absolute necessity for my haveing it I do not therefore wish you to put your self to inconvenience in furnishing it—
                  I am Sir with great respect Your very Humble Servant
                  
                     Jas. Dinsmore 
                     
                  
                  
                     PS the box Containing the harness & horns went on by last Stage
                  
               